COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-14-00094-CV


IN RE THEODIS DODSON                                                    RELATOR



                                      ----------

                            ORIGINAL PROCEEDING

                                      ----------

                DISSENTING MEMORANDUM OPINION 1

                                      ----------

      The mandamus record reflects that Relator is in prison in the Connally Unit

and is pro se. We can judicially notice that the unit is not in Tarrant County and

that Relator is not free to present his motion in person. 2 He has indicated that he




      1
       See Tex. R. App. P. 47.4, 47.5.
      2
       See Tex. R. Evid. 202.
is indigent. No family member who is not an attorney may act as his attorney. 3

How does a person in this position “present” the motion for DNA testing other

than by filing it? If the majority is holding that Relator must somehow convince

prison authorities to release him so that he may present the motion in person to

the trial judge to be entitled to a ruling on his motion, I cannot agree.

      Relator did what he was able to do both legally and physically: he filed the

motion for DNA testing.      The trial judge has ignored the motion.        Relator is

entitled to a ruling. 4   I would therefore request the State to file a response.

Because the majority instead denies Relator all relief, I must respectfully dissent

from the majority opinion.


                                                     /s/ Lee Ann Dauphinot
                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

DELIVERED: April 10, 2014




      3
       See Tex. R. App. P. 9.1(b); Clewis v. Safeco Ins. Co. of America, No. 02-
08-00184-CV, 2009 WL 2414377, at *3 & n.12 (Tex. App.—Fort Worth Aug. 6,
2009, no pet.) (mem. op. on reh’g).
      4
      See White v. Reiter, 640 S.W.2d 586, 594 (Tex. Crim. App. 1982) (orig.
proceeding); In re Lockett, No. 02-08-00452-CV, 2009 WL 1740145, at *1 (Tex.
App.—Fort Worth June 16, 2009, orig. proceeding) (mem. op.); Barnes v. State,
832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

                                      2